Citation Nr: 0802174	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-03 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at 
Bloomington Hospital on April 27, 2003, September 4, 2003, 
September 11, 2003, September 19, 2003, and September 30, 
2003, under 38 U.S.C.A. § 1728.

2.  Entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment incurred at 
Bloomington Hospital on April 27, 2003, September 4, 2003, 
September 11, 2003, September 19, 2003, and September 30, 
2003, under 38 U.S.C.A. § 1725.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1995.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 letter determinations 
issued by the VA Medical Center (VAMC) located in 
Indianapolis, Indiana.  

In April 2007, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge and a transcript of that hearing is of record. 

A September 2004 letter determination from the VAMC denied 
the veteran's claim of entitlement to payment or 
reimbursement for the costs of unauthorized private medical 
treatment incurred at Bloomington Hospital on February 9, 
2004.  The veteran perfected an appeal on that issue, but he 
expressed a desire to withdraw this claim during the April 
2007 videoconference hearing.  (See Transcript "Tr." at 3.)  
As such, this issue is not for consideration in this 
decision.  However, the other issues on appeal continue as 
are reflected on the title page.

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran is seeking payment of expenses he incurred for 
private medical treatment, in April 2003 and in September 
2003, for which he did not have prior authorization to 
receive.  On each occasion, the veteran sought emergency room 
treatment for symptoms related to his service-connected 
migraine headaches.  See, e.g., Notice of Disagreement, 
received in July 2005.  The Board notes that Congress has 
authorized the reimbursement for unauthorized emergency 
medical treatment under two statutory provisions, 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725 (West 2002).  

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1000-17.1008 (2007).  Here, the October 2005 and 
March 2006 letters from the VAMC to the veteran did not 
include notification of the information or evidence required 
under this theory of entitlement and the VAMC did not 
adjudicate the claim under 38 U.S.C.A. § 1725 and its 
implementing regulations.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (noting that where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

The record also reflects that VA memorandums (all dated in 
September 2004) for each of the above listed dates in 
question failed to answer the question of whether a VA 
facility was feasibly available when the veteran was treated 
at a non-VA facility.  See 38 C.F.R. § 17.53 (2007) (noting 
factors for consideration in determining if a VA facility was 
feasibly available); see also Cotton v. Brown, 7 Vet. App. 
325, 327-28 (1995) (providing that the determination of 
whether a VA facility was "feasibly available" must be made 
after consideration of such factors as the urgent nature of 
the veteran's medical condition and the length of any delay 
that would have been required to obtain treatment from a VA 
facility).  The Board also notes that the veteran has 
asserted that a VA outpatient clinic in Bloomington, Indiana, 
would not have been available during the dates and times of 
the migraine headache attacks.  (Tr. at 8.)  The veteran also 
contends that even if the Bloomington VA outpatient clinic 
was available, it did not have the staff to address his 
particular emergency situations.  (Id. at 14-15.)  In light 
of this, the Board finds that an opinion addressing whether a 
VA facility was feasibly available at the times of the 
claimed April 2003 and September 2003 emergency room visits 
to Bloomington Hospital, would be useful in the adjudication 
of the appeal.

Finally, the issue of entitlement to payment or reimbursement 
for the costs of unauthorized private medical treatment 
incurred at Bloomington Hospital on April 27, 2003, September 
4, 2003, September 11, 2003, September 19, 2003, and 
September 30, 2003, under 38 U.S.C.A. § 1728, is 
"inextricably intertwined" with the issue of entitlement to 
entitlement to payment or reimbursement for the costs of 
unauthorized private medical treatment under 38 C.F.R. 
§ 1725.  In this regard, the Board notes that the contentions 
of the veteran and the facts regarding the above referenced 
dates of treatment are the same.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (prohibiting the adjudication of 
claims that are inextricably intertwined based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
litigation).  Therefore, a decision on the veteran's claim 
for payment or reimbursement under 38 U.S.C.A. § 1728 is 
deferred pending the development requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran a VCAA notice 
letter that notifies him of the evidence 
required for payment or reimbursement of 
unauthorized medical expenses under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
incurred at Bloomington Hospital on April 
27, 2003, September 4, 2003, September 
11, 2003, September 19, 2003, and 
September 30, 2003.

Specifically, the appellant should be 
informed as to the information and 
evidence necessary to substantiate his 
claim for medical expense 
payment/reimbursement, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
the appeal to VA.  

2.  Obtain documentation as to whether a 
VA facility was feasibly available for 
all previously listed dates of treatment.  
The VAMC should obtain specific 
information regarding the geographic 
accessibility of the nearest VA medical 
facility to the Bloomington Hospital, and 
associate that information with the 
claims folder.  In particular, the VAMC 
should ascertain the distance between the 
nearest VA facility and Bloomington 
Hospital.  The availability and staff 
capacity of the VA outpatient clinic in 
Bloomington, including days/dates and 
hours of operation, should also be 
discussed.

3.  Thereafter, readjudicate the 
veteran's claim for payment or 
reimbursement under 38 U.S.C.A. § 1728 
and 38 U.S.C.A. § 1725 for all dates 
noted above, considering all evidence, to 
include a letter from Dr. J.M.A., dated 
June 28, 2005.  If any benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



